Citation Nr: 0101464	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a child suffering from spina bifida on the basis of the 
veteran's service in Vietnam.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969, which included service in Vietnam.  He is the appellant 
and guardian of his child on behalf of whom he is claiming a 
monetary allowance for disability resulting from spina 
bifida.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO decision which denied a monetary 
allowance under 38 U.S.C.A. § 1805 for a child suffering from 
spina bifida on the basis of the veteran's service in 
Vietnam.

In August 1999, the veteran requested a hearing at the RO 
before a member of the Board, but in September 1999 he 
withdrew his request for such hearing.  


FINDING OF FACT

The Vietnam veteran's natural child, born in October 1976, 
has occipital encephalocele, but the child does not have 
spina bifida.  


CONCLUSION OF LAW

The criteria for a monetary allowance under 38 U.S.C.A. 
§ 1805 for a child suffering from spina bifida on the basis 
of the veteran's service in Vietnam has not been met.  
38 U.S.C.A. §§ 1802, 1805, 7104(c) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.814 (2000); VAOPGCPREC 5-99.  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1965 to March 
1969, which included service in Vietnam.  

A birth certificate indicates that in October 1976 the 
veteran's natural child was born at Claremont General 
Hospital.  An October 1976 discharge summary from Claremont 
General Hospital indicates that when the veteran's child was 
born there was a good size meningocele present and the child 
was transferred to another medical facility for surgery.  The 
final diagnosis was term pregnancy - delivered; baby cervical 
meningomyocele.  

On an October 1976 discharge summary from Mary Hitchcock 
Memorial Hospital, Lawrence Pincus, M.D., and Alan Rozycki, 
M.D., indicated the veteran's child was transferred to their 
hospital soon after delivery when a mass was discovered on 
the high cervical vertebrae.  They stated it was initially 
believed that the lesion on the cervical area was a 
meningocele at the top of the cervical spine or possibly an 
encephalocele without neurological deficit.  The veteran's 
child was taken to the operating room with a pre-operative 
diagnosis of cervical meningomyelocele, to rule out 
encephalocele.  The post-operative diagnosis was occipital 
encephalocele.  Subsequently, a CT scan revealed the baby to 
have hydrocephalus.  

In an October 1976 letter, Dr. Rozycki of the Hitchcock 
Clinic stated that the veteran's child had an occipital 
encephalocele that was excised.  He stated the child had a 
small cranial defect at the base of the occipital bone from 
which a nubbin of brain tissue protruded.  He also stated a 
CT scan revealed slight hydrocephalus.  

Private reports beginning in 1977 show that the veteran's 
child received physical therapy and special education at The 
Winston-Prouty Center and Child Development Clinic (Vermont 
Department of Health) due to the child's condition.  

In a February 1978 letter, Dr. Rozycki of the Hitchcock 
Clinic stated the veteran's child had a posterior 
encephalocele and hydrocephalus.

In a June 1978 medical report, Richard Aronson, M.D., of the 
Child Development Clinic, stated that the veteran's wife 
desired to talk with another parent of a child "with this 
form of spina bifida."   

An October 1978 report from the Child Development Center 
indicates the problems of the veteran's child consisted of a 
repaired occipital encephalocele, developmental delay, and 
motor dysfunction.  

In a January 1979 letter, Dr. Rozycki of the Hitchcock Clinic 
stated he saw the veteran's child in a follow-up visit for 
encephalocele.  

In an April 1979 letter to the veteran's wife, S. 
Oppenheimer, M.D., a coordinator for the myelomeningocele 
program at the Cincinnati Center for Developmental Disorders, 
stated he received her request for information regarding her 
child who was born with an occipital encephalocele.  He 
stated that her child's defect was not as common as 
youngsters with spina bifida but that the two disorders could 
resemble each other.  He explained that encephaloceles 
occurred when there was a protrusion of brain tissue through 
a small opening usually anywhere in the skull, most commonly 
in the occipital region.  He stated the cause of this defect 
was unknown.   

A June 1980 summary report of The Winston-Prouty Center 
indicates that the veteran's child was referred for therapy 
on the basis of occipital encephalocele and ataxia.  

In July 1980, the veteran's child was admitted to the Vermont 
Achievement Center in order to undergo speech and physical 
therapy evaluations.  The diagnosis was occipital 
encephalocele, post-repaired hydrocephalus with shunt.  The 
child was discharged 10 days later in August 1980.  

A November 1987 physical therapy report from Springfield 
Hospital indicates that the medical history of the veteran's 
child includes an occipital encephalocele at birth with 
subsequent ventriculoperitoneal shunt placement for 
hydrocephalus, which resulted in development delays and 
significant ataxia.  

In a February 1998 letter, Barbara Dalton, M.D., stated that 
the veteran's child had a history of seizure disorder and 
congenital hydrocephalus as well as spina bifida.  The doctor 
stated that the child was impaired physically and was unable 
to perform the everyday duties of a child of that age and 
that the child would remain dependent on the parents for 
support and care for the remainder of life.  

In April 1998, the veteran, as guardian for his child, 
submitted an application for spina bifida benefits under 
38 U.S.C.A. § 1805, on his child's behalf.  

In an April 1998 letter, Dr. Dalton stated that the veteran's 
child had some history of hydrocephalus and occipital 
encephalocele at birth and was status post shunt for 
hydrocephalus. 

In April 1998, the RO attempted to contact Dr. Dalton, who 
was on vacation, and instead talked with Dr. Yolanda 
Lawrence.  Dr. Lawrence confirmed that the veteran's child 
had a congenital skull defect called encephalocele.  The 
doctor stated the child's records contained a brief reference 
to "scoliosis, kyphosis, lordosis" and spina bifida but 
that the records did not show any spina bifida of the 
meningomyelocele type.  The doctor indicated there was no 
evidence of any spinal defect.  

In an April 1998 message to the RO, a doctor at VA's Central 
Office, Caroll McBrine, M.D., recommended that the early 
medical records of the veteran's child be obtained in order 
to clarify the spina bifida claim and determine whether the 
child had a spine defect that was repaired.  The doctor noted 
that encephalocele was not spina bifida because it did not 
involve a spinal defect but a skull defect.  She explained 
that both spina bifida and encephalocele were neural tube 
defects and that the study upon which the regulation 
[providing for monetary allowance for a child suffering from 
spina bifida on the basis of the veteran's Vietnam service] 
was based specifically noted that not all neural tube defects 
were associated with Agent Orange exposure.  

In a May 1998 letter, Dr. Dalton stated the veteran's child 
was born with an occipital encephalocele, hydrocephalus, and 
was status post shunt performed at three weeks of age.  The 
doctor noted that the child also had surgery for the 
encephalocele.  

In a September 1998 decision, the RO denied a monetary 
allowance under 38 U.S.C.A. § 1805 for a child suffering from 
spina bifida on the basis of the veteran's service in 
Vietnam.

In an October 1998 letter, Peter Upton, M.D., of the Vermont 
Neurosurgical Associates, stated that the veteran's child has 
been under his care for a number of years.  He stated the 
child was born with an occipital encephalocele and developed 
hydrocephalus requiring a shunt from which there was 
permanent neurologic problems.  The doctor stated that the 
encephalocele the child was born with was a form of spina 
bifida, only that instead of being in the low back in the 
more usual location it occurred in the back of the skull.  

In his July 1999 notice of disagreement with the RO's 
decision, the veteran stated that Dr. Lawrence was an 
associate of Dr. Dalton, who is his child's primary 
caregiver.  He also stated that Dr. Upton was a neurosurgeon 
who also had knowledge of his child's medical condition.  He 
expressed concern that there was confusion over his child's 
diagnosis and stated that he had been told his child had 
spina bifida.  

In a July 1999 message to the RO, Dr. McBrine, of VA Central 
Office, stated that there must be a defect in the spine and 
not in the skull in order for the veteran's child to qualify 
for spina bifida benefits.  She stated that occipital or any 
other type of encephalocele was not a type of spina bifida 
and that spina bifida and encephalocele were both in the 
general category of neural tube defects but were not the same 
thing.  

In his August 1999 substantive appeal, the veteran inquired 
why the RO relied on the statement of a general practitioner 
over a specialist in regard to his child's diagnosis.  He 
stated that his child's spine was affected at birth because a 
shunt drained fluid from the brain into the spinal cord.  He 
contended that spina bifida did not always occur in the lower 
back and that although it was less common it could occur in 
the upper back as in his child's case.  

II.  Analysis

According to the law, the VA shall pay a monthly allowance, 
based upon the level of disability, to or for a child who has 
been determined to be suffering from spina bifida and who is 
a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 
38 C.F.R. § 3.814(a).  "Spina bifida," in the context of 
this law, means any form and manifestation of spina bifida 
except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. 
§ 3.814(c)(3).  A "Vietnam veteran," for purposes of this 
benefit, is an individual who performed active military 
service in the Republic of Vietnam during the period from 
January 9, 1962 to May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.814(c)(1).  

In this case, the veteran had active military service from 
March 1965 to March 1969 during the Vietnam era, and there is 
no dispute that he served in the Republic of Vietnam.  Thus, 
the sole question raised is whether the veteran's natural 
child, born in October 1976, suffers from spina bifida as 
that disorder is defined by the applicable law and 
regulations.  

In a precedent opinion, VAOPGCPREC 5-99, the VA General 
Counsel held that 38 U.S.C.A. § 1802, Chapter 18 of Title 38, 
United States Code, applies to all forms of spina bifida 
other than spina bifida occulta, and that for purposes of 
that chapter the term "spina bifida" refers to a defective 
closure of the bony encasement of the spinal cord but does 
not include other neural tube defects such as encephalocele 
and anencephaly.  The Board is bound by the precedent 
opinions of the VA General Counsel.  38 U.S.C.A. § 7104(c).  

In this case, the medical evidence shows that the veteran's 
child was born with occipital encephalocele.  Initially, soon 
after birth, it was believed that the child had cervical 
meningomyelocele, but following surgery the diagnosis was 
occipital encephalocele.  This diagnosis has remained the 
same to the present.  

In a June 1978 report, Dr. Aronson indicated that the 
veteran's wife desired to speak with another parent of a 
child "with this form of spina bifida."  In February 1998, 
Dr. Dalton stated that the veteran's child had spina bifida.  
In April 1998, Dr. Lawrence stated that in the child's 
records there was a brief reference to spina bifida but not 
of the meningomyelocele type.  In October 1998, Dr. Upton 
stated that the child's encephalocele was a form of spina 
bifida, occurring not in the usual low back region but in the 
back of the skull.  

On the other hand, in April 1979, Dr. Oppenheimer 
distinguished the two conditions, stating that an occipital 
encephalocele was not as common as spina bifida but that the 
two disorders could resemble each other.  After her initial 
reference to spina bifida in February 1998, Dr. Dalton 
indicated in April 1998 and May 1998 that the veteran's child 
had occipital encephalocele, without specific reference to 
spina bifida.  In addition, a VA doctor in April 1998 and 
July 1999 stated that an occipital or any other type of 
encephalocele was not a form of spina bifida, even though 
both were types of neural tube defects.  

Notwithstanding the differing use of terms in the medical 
records, it is clearly shown that the veteran's child has 
occipital encephalocele, not some other defect, and the cited 
precedent VA General Counsel's opinion holds that an 
encephalocele is not spina bifida for the purpose of benefits 
under 38 U.S.C.A. Chapter 18.  The Board is therefore 
compelled to find that occipital encephalocele is not a form 
of "spina bifida," as that term is used for the purpose of 
establishing benefits under 38 U.S.C.A. § 1805.  38 U.S.C.A. 
§ 7104(c); VAOPGCPREC 5-99.  Thus the claim for such benefits 
must be denied.


ORDER

A monetary allowance under 38 U.S.C.A. § 1805 for a child 
suffering from spina bifida on the basis of the veteran's 
service in Vietnam is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

